Citation Nr: 0610144	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-34 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased initial disability evaluation in 
excess of 50 percent for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision which 
granted service connection at a 50 percent disability rating 
for PTSD, effective from August 2001.  In August 2002, the 
veteran filed a notice of disagreement contesting the initial 
disability rating assigned to this condition.  In October 
2003, the RO issued a statement of the case, and in December 
2003, the veteran perfected his appeal of this issue.


FINDINGS OF FACT

Continuously since the grant of service connection, the 
veteran's PTSD symptoms produce total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent initial disability rating for 
PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the Army from February 
1967 to February 1969, including service in Vietnam.  His 
report of separation, Form DD 214, listed his inservice 
specialty as a light weapons infantryman, and noted that he 
was awarded a Vietnam Campaign Medal with Device, Air Medal, 
and Combat Infantryman Badge.

The veteran claims that he is entitled to an initial rating 
higher than 50 percent for his service-connected PTSD.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as pertinent to his claim.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  PTSD is 
rated 70 percent disabling when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A rating of 100 percent is warranted for PTSD 
where the evidence shows total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran's most recent VA examination for PTSD, performed 
in February 2004, noted a GAF score of 45.  His prior VA 
examination for PTSD, performed in November 2001, reported a 
GAF score of 42.  The GAF (Global Assessment of Functioning) 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Most of the medical records in recent years 
show the veteran's GAF scores to be within the 40s.  GAF 
scores within that range reflect an assessment by the 
examiner that psychiatric symptoms prevent work.  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  

The psychiatric examination and treatment reports in recent 
years show the veteran has only some of the symptoms listed 
for the 100 percent rating for PTSD under Diagnostic Code 
9411.  A treatment report, dated in January 2005, noted the 
veteran's increasing intrusive military memories, and that he 
had occasional suicidal thoughts.  Other treatment reports 
noted his complaints of nightmares, insomnia, tension, 
irritability, and depression.  The November 2001 VA 
examination for PTSD concluded with a diagnosis of PTSD, 
chronic and severe with inability to work.  The report of his 
February 2004 VA examination for PTSD noted that he was 
socially withdrawn.  The VA examiner also noted his 
assessment that the veteran was declining both physically and 
mentally.  

As previously indicate, the various psychiatric symptoms 
listed in the percentage categories of the rating schedule 
are only typical symptoms or examples of symptoms found in 
the level of disability for each percentage bracket, and they 
are not all-inclusive symptoms for each percentage bracket.  
Mauerhan v. Principi, 16 Vet.App. 436 (2002).  See also 
38 C.F.R. § 4.21.  The Board also realizes that the veteran 
does have other severe non-service-connected physical 
ailments, which may not be considered when rating service-
connected PTSD.  38 C.F.R. § 4.14.  The record reflects that 
he has been granted Social Security disability benefits, 
effective from October 1998, based in part upon his PTSD, but 
also on his severe back and leg pain.

When focusing on psychiatric symptoms alone, the medical 
records note a number of acute symptoms which have required 
rather intense therapy and use of prescribed medications.  
Clinicians have assigned GAF scores which essentially reflect 
their opinions that the veteran's psychiatric problems are of 
a magnitude to prevent him from working, and that his mental 
disorder results in no meaningful social contacts outside 
immediate family members.  In addition, an opinion letter 
from a VA physician, dated in August 2002, noted that the 
veteran was overwhelmed by his symptoms whenever he needed to 
be around people other than members of his immediate family, 
and that his PTSD had not responded to treatment to a degree 
that would enable him to seek gainful employment.

Considering the benefit-of-the doubt rule (38 U.S.C.A. 
§ 5107(b)) and the rule concerning which of two alternative 
ratings should be assigned (38 C.F.R. § 4.7), the Board finds 
that the veteran's PTSD symptoms now result in total 
occupational and social impairment, and such warrants an 
increased 100 percent rating under Code 9411.

As the Board has fully granted the veteran's claim in this 
matter, a detailed discussion of the VA's duties to assist 
and notify is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  






ORDER

An increased 100 percent initial disability rating for PTSD 
is granted.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


